Order entered March 3, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01205-CV

               IN THE INTEREST OF E. H., A MINOR CHILD

                On Appeal from the 254th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-18-18908

                                       ORDER

      In accordance with our February 24, 2020 order, appellant has provided

written verification he has requested the reporter’s record.        Accordingly, we

ORDER Janet Saavedra, Official Court Reporter for the 254th Judicial District

Court, to file the reporter’s record no later than April 3, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Saavedra and the parties.

                                               /s/    ERIN A. NOWELL
                                                      JUSTICE